             Case 8:19-cv-00709-PJM Document 49-1 Filed 01/31/20 Page 1 of 5



           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                                 (Southern Division)


 Monica Harley, Parent and Next Friend of
 D.W., a minor
                    Plaintiffs,

 v.
                                                             Case No.: 19-cv-00709-PJM
 PRINCE GEORGE’S COUNTY BOARD OF
 EDUCATION ET AL.

                             Defendants.


            PLAINTIFFS’ SUPPLEMENT TO PLAINTIFFS’ OPPOSITION TO
      DEFENDANT BOARD OF EDUCATION’S MOTION FOR SUMMARY JUDGMENT

            Plaintiff files this Supplement to Plaintiffs’ Opposition to Defendant Board of

Education’s Motion for Summary Judgment, and states for cause as follows:

      I.       Teachers, counselors and administrators are “appropriate persons” under Title
               IX based on the polices of Prince George’s County Public Schools.

            Plaintiff files this supplement to clarify that, for purposes of Title IX, a teacher, counsel,

or administrator constitutes an “appropriate person,” in Prince George’s County Public School.

            “[T]he ultimate question of who is an appropriate person is ‘necessarily a fact-based

inquiry’ because ‘officials’ roles vary among school districts.’” Doe v. Sch. Bd., 604 F.3d 1248,

1256 (11th Cir. 2010). See also Murrell v. School Dist. No. 1, 186 F.3d 1238, 1247 (10th Cir.

1999). “In order to answer the question, it would be necessary to examine how [the state]

organizes its public schools, the authority and responsibility granted by state law to

administrators and teachers, the school district's discrimination policies and procedures, and

the facts and circumstances of the particular case." Hawkins v. Sarasota Cty. Sch. Bd., 322 F.3d

1279, 1286 (11th Cir. 2003).


                                                       1
         Case 8:19-cv-00709-PJM Document 49-1 Filed 01/31/20 Page 2 of 5



       For example, in Jones v. Indiana Area School District, 397 F.Supp. 2d 628, 644 (W.D.

Pa. 2005), the court determined that complaints made to individuals designated by the policies of

the school district were sufficient to confer actual notice on the school district:

       Pursuant to the policies of the School District, Plaintiffs appropriately reported
       John Doe's conduct to teachers, guidance counselors and vice principals, who
       should have conveyed these reports to the building principal. Therefore, Plaintiffs
       have demonstrated that officials with sufficient control had actual knowledge of
       John Doe's harassment of Rachel beginning when she was in eighth grade.

Id. See also Montgomery v. Indep. Sch. Dist. No. 709, 109 F. Supp. 2d 1081, 1099 (D. Minn.

2000) ("the School District's sexual harassment policy imposes upon teachers a duty to convey

reports of sexual harassment to the school principals. It is therefore clear that teachers had the

authority to take at least this minimal corrective measure which, if effectively carried out, would

impart knowledge of the harassment to higher School District officials with even greater

authority to act"); Ross v. Univ. of Tulsa, 180 F. Supp. 3d 951, 966 (N.D. Okla. 2016) (two

university police officers were “appropriate persons” under Title IX because, among other

reasons, "the Sexual Violence Policy, which references Title IX, designates TUCP [Univ. of

Tulsa Campus Police] as a proper recipient of a sexual violence report" and “TU's Sexual

Violence Policy and other surrounding facts could be viewed as creating an equitable expectation

in students (and their parents) that a report to TUCP triggers any and all of TU's "corrective

processes”).

       The Board’s Administrative Procedure governing “Discrimination and Harassment”

instructs students to bring such harassment “to the prompt attention of a teacher, pupil

personnel worker, counselor, or other appropriate school administrator”:

       B. Students
       1. It is the policy of the Board of Education of Prince George’s County that all
       students should receive an education free from all forms of discrimination and
       harassment, including discrimination or harassment based upon race, color, sex,

                                                  2
        Case 8:19-cv-00709-PJM Document 49-1 Filed 01/31/20 Page 3 of 5



       age, national origin, religion, marital status, sexual orientation, or disability. Since
       harassment knows no age limit, the Board is further committed to maintaining an
       educational environment for all students which is free of harassment of any kind
       and from any source. Therefore, the Board will not tolerate or condone any
       discrimination or harassment committed by a school system employee, volunteer,
       or by another student.

       2. A student who believes that he or she is being or has been subjected to
       discrimination or harassing acts or conduct should bring such acts or conduct
       to the prompt attention of a teacher, pupil personnel worker, counselor, or other
       appropriate school administrator.

(Ex. 36, AP 4170 Discrimination and Harassment, dated 9-1-2000, at 4) (emphasis added). The

Administrative Procedure further instructs "[a]ny school employee or volunteer who receives a

complaint by a student alleging harassment or discrimination by an adult employee or volunteer"

to forward that information “to the Associate Superintendent for Human Resources, with a copy

to the Director, Equity Assurance Office, and the appropriate supervisor or designee.” (Ex. 36,

AP 4170 Discrimination and Harassment, dated 9-1-2000, at 5).

       In the 2014-2015 Student Rights & Responsibilities Handbook and the 2015-2016

Student Rights & Responsibilities Handbook, the Board directed students and their parents to

make reports of harassment “directly to a teacher, counselor or administrator”:

       How Do I Report Bullying, Harassment or Intimidation?
       Reports of bullying, harassment or intimidation may be made directly to a
       teacher, counselor or administrator. Reporting is not tattling or snitching.
       Reporting is providing information to an adult to address behavior that must be
       stopped. All reports should be documented in writing on the Bullying,
       Harassment or Intimidation Reporting Form. The form is available in schools, in
       this handbook and on the PGCPS website. The electronic form allows anyone to
       report directly to the school administrator or designee in a confidential format.

(Ex. 37, 2014-2015 Student Rights Handbook, at 13) (emphasis added); (Ex. 38, 2015-2016

Student Rights Handbook, at 13) (emphasis added).




                                                  3
           Case 8:19-cv-00709-PJM Document 49-1 Filed 01/31/20 Page 4 of 5



          Here, viewed in the light most favorable to Plaintiffs, it is clear that the question of

whether a “teacher, counselor or administrator” constitute appropriate persons under Title IX is a

factual question for the jury. The Board’s own policy governing harassment instructs students to

report harassment to a “teacher, pupil personnel worker, counselor, or other appropriate school

administrator,” with further instructions that the employee provide that information to

administrators. (Ex. 36, AP 4170 Discrimination and Harassment, dated 9-1-2000, at 4-5). This

policy is reinforced by the directives in the Student Rights Handbooks for the years Carraway

was at Judge Sylvania Woods Elementary School to report harassment “directly to a teacher,

counselor or administrator.” (Ex. 37, 2014-2015 Student Rights Handbook, at 13); (Ex. 38, 2015-

2016 Student Rights Handbook, at 13). These policies clearly indicate that the Prince George’s

County Board of Education designated administrators, school counselors, and teachers as

appropriate persons to report sexual harassment. Put simply, this is a question of fact for jury

determination.

   II.       The M.W. Affidavit.

          Exhibit 23 (ECF 20-24) is a police statement given by M.W. Plaintiffs have attached an

affidavit signed by M.W. incorporating the previously filed exhibit as one under oath. (Ex. 39,

Affidavit and Statement).

   III.      Conclusion.

          For the reasons stated above and in Plaintiffs’ initial opposition, Plaintiffs’ request that

the Court deny Defendant’s Motion for Summary Judgment.




                                                     4
        Case 8:19-cv-00709-PJM Document 49-1 Filed 01/31/20 Page 5 of 5



                                            Respectfully submitted,

                                     By:           /s/
                                            Timothy F. Maloney
                                            Matthew M. Bryant
                                            Alyse L. Prawde
                                            JOSEPH, GREENWALD & LAAKE, P.A.
                                            6404 Ivy Lane, Suite 400
                                            Greenbelt, Maryland 20770
                                            301/220-2200 (tel.)

                                            F. Scott Lucas, Esq.
                                            4301 Mountain Laurel Way
                                            Brandywine, MD 20613
                                            240/305-4013
                                            fscottlucas@gmail.com

                                            David Simpson, Esq.
                                            DAVID M. SIMPSON, P.A.
                                            6404 Ivy Lane, Suite 408
                                            Greenbelt, MD 20770

                                            Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of January, 2020, a copy of the foregoing was

served on all counsel of record via the Court’s ECF system.

                                                         /s/
                                                   Matthew M. Bryant




                                               5
